DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (2012/0288722 A1 cited in IDS) in view of Tsujimoto et al. (US 2013/0267647 A1 cited in IDS).

Regarding claims 9, 10 and 13-15, Iwamoto et al. disclose an interlayer film for a laminated glass comprising a first layer 2 and a second layer 3 (see Abstract and Figure 1). Each of the first layer and the second layer comprises contains a polyvinyl acetal resin and a plasticizer (see Abstract).  The first layer (i.e. second layer) has hydroxyl content of 20 to 30 mol% (see paragraph 0055). The second layer (i.e. first layer) has a hydroxyl content of 26 to 35 mol% (see paragraph 0057). The degree of acetylation (acetyl groups) of the first layer is 0.1 to 24 mol% and degree of acetylation (acetyl groups) of the second layer is 0.1 to 10 mol% (see paragraph 0060). Further, Iwamoto et al. disclose a laminated glass comprising the interlayer between a first laminated glass component 12 and a second laminated glass component 13 (see Figure 2 and paragraph 0103). The interlayer film is an extruded film (see paragraph 0114).
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Iwamoto et al. meets the requirements of the claimed product, Iwamoto et al. clearly meet the requirements of present claims.
Iwamoto et al. do not disclose the second layer, i.e. the first layer as presently claimed.
Tsujimoto et al. disclose thermal stability of polyvinyl acetal resin can be affected by unreacted aldehyde and by-products remaining in the resin which causes thermal deterioration such as the decomposition, the crosslinking gelation and the coloration (see paragraph 0006). As evidenced by the specification, the residual aldehyde (formula-1) would necessarily produce reaction products such as 2-ethyl-2-hexenal (formula 2), 2-ethylhexanal (formula 3), 2-ethylhexanol, i.e. alkanol (formula 4) and 2-ethylhexanoic acid, i.e. alkanoic acid (formula 5) (see paragraph 0057 of published application).
Therefore, as taught by Tsujimoto et al., it would have been obvious to one of ordinary skill in the art to control the amount of unreacted or residual aldehyde and therefore use amount of 2-ethylhexanoic acid (i.e. alkanoic acid), including that presently claimed, in the second layer (i.e. first layer) of Iwamoto et al. in order to prevent thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of polyvinyl acetal resin, and thereby arrive at the claimed invention.
Given that the first layer of Iwamoto et al. in view of Tusjimoto et al. is identical to that presently claimed, it is inherent or obvious that the first layer has a yellowness index as presently claimed.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that referring to Tsujimoto’s general disclosure regarding the factors affecting the thermal stability of a polyacetal resin, among the various factors, “unreacted aldehyde and by-products remaining in the resin” are briefly mentioned as one of the numerous factors. Further, Tsujimoto itself acknowledges that “the mechanism for the process of the thermal deterioration for these factors” are not clearly understood, and “it was not possible to obtain a polyacetal resin having sufficient thermal stability.” Indeed, throughout the entire disclosure of Tsujimoto, Tsujimoto is completely silent on weight ratio of the alkanoic acid with respect to the total amount of the aldehyde and the reaction product of the aldehyde.
While Tsujimoto et al. do not disclose weight ratio of alkanoic acid, Tsujimoto et al. disclose unreacted aldehyde and by-products remaining in the resin causes thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of the polyvinyl acetal resin. Therefore, it would have been obvious to one of the ordinary skill in the art to use amount of 2-ethylalkanoic acid including that presently claimed in the second layer of Iwamoto et al. in order to prevent thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of the polyvinyl acetal resin, absent evidence to the contrary. Further, applicants have provided no evidence for criticality of amount of 2-ethylalkanoic acid as presently claimed.

Applicants argue that furthermore, claim 9, as currently amended, yields unexpected and superior interlayer for laminated glass over lwamoto and Tsujimoto. In contrast to conventional interlayer including more than 2.0 wt% of an alkanoic acid with respect to the total amount of the aldehyde and the reaction product of the aldehyde, the interlayer for laminated glass of claim 9 shows superior and unexpected results in terms of resistance to yellowness and stability.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polyvinyl acetal resin in specific amounts, while the present claim recite any polyvinyl acetal resin in any amount and (ii) the examples recite specific plasticizer in specific amounts, while the present claim recite any plasticizer in any amount.
Further, given that the interlayer of Iwamoto in view of Tsujimoto is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto in view of Tsujimoto will exhibit resistance to yellowness and stability, absent evidence to the contrary.

Applicants argue that therefore, Applicant respectfully submits that one of ordinary skill in the art can understand that the type of raw materials such as additives does not affect coloration of prepared resin significantly, and claim 9, as amended, is commensurate in scope with the objective evidence.
However, the applicants have provided no evidence (i.e. data) to support their position. Specifically, applicants have provided no evidence (i.e. data) to show that type and amount of plasticizer do not affect properties as presently claimed. Further, there is no evidence (i.e. data) to show amount of polyvinyl acetal do not affect properties as presently claimed. It is suggested that applicants (i) provide declaration to state that any amount of polyvinyl acetal resin, and any type and amount of plasticizer would provide same properties or (ii) amend claim to recite amount of polyvinyl acetal resin, and type and amount of plasticizer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787